Citation Nr: 1021235	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-02 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1954 to 
October 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing held in San Diego, California in 
January 2009.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's left knee arthritis is likely attributable to 
his period of military service.


CONCLUSION OF LAW

The Veteran has left knee arthritis that is the result of 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

In this case, the Board finds that the record contains 
evidence of a current left knee disability, evidence of in-
service incurrence of a left knee injury, and competent 
medical evidence of a nexus between the current left knee 
degenerative joint disease, and his in-service injury.  
Therefore, as will be explained in detail below, the Board 
finds that service connection for a left knee disability is 
warranted.

In terms of a current left knee disability, the most recent 
June 2009 VA examination diagnosed the Veteran with left knee 
degenerative joint disease.  A November 2004 Orthopedic 
Consultation by B.C., M.D. diagnosed the Veteran with 
osteoarthritis of the left knee, noting that an x-ray taken 
at the time revealed advanced osteoarthritis involving the 
medial joint space and some lateral joint space.

The Veteran contends that his current left knee arthritis is 
the result of an injury that occurred during basic military 
training at Fort Leonard Wood, Missouri in 1954.  
Specifically, the Veteran noted that he injured his left knee 
on an obstacle course when he jumped over a wall and fell, 
and three or four other soldiers jumped over the wall right 
behind him, falling on him and causing injury to his knee.  
The Veteran stated that after injuring his left knee, he 
could not get up and had to be carried away on a stretcher to 
the hospital where he spent a week recovering.  The Veteran 
noted that after service he worked at a desk job in a bank 
and did not perform any sort of physical job; therefore, he 
believes his current left knee disability is the result of 
the in-service injury.  The Veteran noted that he has 
experienced left knee pain since his time in the military.  
See July 2006, October 2006, March 2007, and January 2008 
statements in support of claim; and January 2009 Board 
hearing.

The Veteran's service treatment records (STRs) support the 
Veteran's contentions regarding an in-service injury, as the 
STRs contain a January 1955 entry noting that the Veteran 
presented with knee pain, and it was reported that he hurt 
his knees during the first eight weeks of training, and fell 
again the day before he presented for treatment.  The entry 
shows that the Veteran was in extreme pain, which was a 
reaction to palpation of the knee, although his knees were 
apparently normal.  Further supporting the Veteran's 
contentions of an in-service left knee injury, although the 
Veteran's August 1954 entrance examination noted a normal 
clinical evaluation for the Veteran's lower extremities, his 
October 1956 discharge examination specifically noted that 
the Veteran experienced occasional left knee pain due to a 
sprain that occurred during basic training.

The record also contains medical opinions by two physicians, 
both of whom opined that the Veteran's left knee disability 
was at least as likely as not related to military service.  
The June 2009 VA examiner, K.D., M.D. examined the claims 
file and the Veteran, and opined that there was sufficient 
evidence to confirm that the Veteran did sustain an injury to 
his knee (during service), and coupled with the history of 
persistent worsening of symptoms, it was more likely than not 
that the in-service injury was connected to his current 
advanced arthritic condition.  The record also includes a 
medical opinion from M.K.S., M.D., establishing a 
relationship between the Veteran's currently diagnosed left 
knee disability and military service.  Specifically, Dr. S. 
opined that it was as likely as not that the Veteran's 
current left knee pain and problems were related to his 
injury of the left knee that occurred while in the military.  
Dr. S. explained that he had reviewed the Board's February 
2009 remand, and the Veteran's service treatment records, 
which reflect that he injured his left knee during training 
in January 1955, and also documented continued pain from his 
knee sprain in October 1956.  Dr. S. further reasoned that an 
initial sprain or injury that occurred in service can later 
develop into osteoarthritis of the knee, which is the 
Veteran's current diagnosis.

The only other medical evidence of record on whether the 
Veteran's current left knee disability is traceable to 
military service also suggests a connection.  Specifically, a 
March 2007 progress note by A.H., M.D., assessed the Veteran 
with left knee pain and noted that he had discussed with the 
Veteran the injury of the Veteran's knee during basic 
military training.  Dr. H. stated that the Veteran currently 
had left knee pain, which may have started in 1954 as a 
consequence of an injury; however, Dr. H. also noted that he 
informed the Veteran that more likely after 50 years of using 
his knee, there was more to it than just one particular 
episode.

In summary, the evidence reflects a current left knee 
disability, namely arthritis, a documented in-service left 
knee injury, and includes three medical opinions where 
physicians express a nexus between the Veteran's in-service 
left knee injury and his current left knee degenerative joint 
disease.  Although there is no evidence of documented 
continuity of left knee symptomatology from discharge up 
until the present time, the Veteran has consistently stated 
that he has experienced left knee problems ever since his in-
service injury.  He is competent to make such an assertion, 
see Jandreau v. Nicholson, 492 F.3d. 1372 (2007), and the 
record presents no evidence which calls into question his 
credibility.  As such, the Board finds that the preponderance 
of the evidence is in favor of the claim.  The evidence shows 
that the Veteran's currently diagnosed left knee arthritis is 
traceable to an in-service injury, and therefore, service 
connection for left knee arthritis is warranted.


ORDER

Service connection for left knee arthritis is granted.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


